RESTRUCTURING AGREEMENT

THIS AGREEMENT is made as of the 6th day of November, 2006

AMONG:

SURGE ENTERPRISES, INC., a Nevada corporation with an office located at 307-1178
Hamilton Street, Vancouver, British Columbia, Canada V6B 2S2

(“Surge”)

AND:

SOUTHERN STAR OPERATING, INC., a Louisiana corporation with an office located at
307-1178 Hamilton Street, Vancouver, British Columbia, Canada V6B 2S2

(“Subco”)

AND:

BIG SKY MANAGEMENT, LTD., a British Columbia corporation with an office located
at 307-1178 Hamilton Street, Vancouver, British Columbia, Canada V6B 2S2

(“Big Sky”)

AND:

ERIC BOEHNKE, a business person with a business address located at 307-1178
Hamilton Street, Vancouver, British Columbia, Canada V6B 2S2

(“Boehnke”)

AND:

TROY MUTTER, a business person with a business address located at 205-340 Linden
Avenue, Victoria, British Columbia, Canada V8V 4E9

(“Mutter”)

AND:

FRANK HOLLMANN, a business person with a business address located at 205-340
Linden Avenue, Victoria, British Columbia, Canada V8V 4E9

(“Hollmann”)

WHEREAS:

A.                          Subco is a wholly-owned subsidiary of Surge;

 

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

B.                          Boehnke is the beneficial holder of all of the
issued and outstanding shares of common stock in the capital of Big Sky;

C.                          Surge wishes to restructure its business to focus on
the exploration and development of oil and gas properties and to cease its
current software sales and website development business as operated through
Surge Marketing Corp. (“Surge BC”), a British Columbia company and wholly-owned
subsidiary of Surge;

D.                          Big Sky wishes to assign all right, title and
interest to Subco of a 40% working interest to certain oil and gas leases
covering minerals underlying lands in Bossier Parish and Caddo Parish,
Louisiana, commonly known as the D Duck Prospect (the “Prospect”) as is more
explicitly set out in a Prospect Acquisition Agreement dated October 10, 2006,
between Dynamic Resources Corporation and Big Sky, a copy of which is set out in
Schedule A (the “Prospect Agreement”);

E.                          Mutter and Hollmann, who are currently directors of
Surge (collectively, the “Purchasers”), wish to purchase from Surge, the number
of shares of common stock in the capital of Surge BC set opposite their
respective names in Schedule B (the “Surge BC Shares”) in consideration for:

 

(i)

the transfer to Boehnke of the number of shares of common stock in the capital
of Surge (the “Surge Transferred Shares”) set opposite their respective names
set out in Table I of Schedule C, and

 

(ii)

the cancellation of the number of shares of common stock in the capital of Surge
(the “Surge Cancelled Shares”) set opposite their respective names set out in
Table II of Schedule C;

F.                           Boehnke wishes to acquire the Surge Transferred
Shares from the Purchasers in consideration for the Assignment of the Prospect
from Big Sky to Subco;

G.                          Surge wishes to sell, assign and transfer the Surge
BC Shares to the Purchasers in consideration for the Assignment of the Prospect
from Big Sky to Subco; and

H.                          The parties hereto have agreed to enter into this
Agreement setting out the terms and conditions on which the Assignment of the
Prospect, the transfer of the Surge BC Shares, the transfer of the Surge
Transferred Shares and the cancellation of the Surge Cancelled Shares
(collectively, the “Restructuring”) will be carried out.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
the respective covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

ARTICLE 1

INTERPRETATION

1.1

Definitions

In this Agreement, unless the subject matter or context is inconsistent
therewith:

 

(a)

“Agreement”, “hereof”, “herein”, “hereunder” and similar expressions means this
Agreement, including Schedules A, B and C, and not any particular article,
section or other portion hereof and includes any agreement or instrument
supplementary or ancillary hereto;

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(b)

“Business Day” means a day other than a Saturday, Sunday or a civic or statutory
holiday in Vancouver, British Columbia;

 

(c)

“Closing” means the completion of the Restructuring;

 

(d)

“Closing Date” means a date mutually agreed upon by the parties hereto following
satisfaction or waiver of the conditions precedent set out in section 6.1;

 

(e)

“Confidential Information” has the meaning ascribed thereto in Section 5.6 of
this Agreement;

 

(f)

“Disclosing Party” has the meaning ascribed thereto in Section 5.6 of this
Agreement;

 

(g)

“Exchange Act” means United States Securities Exchange Act of 1934, as amended;

 

(h)

“Information Statement” means the information statement that will disclose the
shareholder approval of the transfer of the Surge BC Shares by Surge to the
Purchasers in accordance with Rule 14c-2 of the Exchange Act;

 

(i)

“Intended Purposes” has the meaning ascribed thereto in Section 5.6 of this
Agreement;

 

(j)

“Liability or Liabilities” includes all debts, liabilities and obligations
whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
whether or not the same would properly be reflected on a balance sheet;

 

(k)

“Regulation S” means Regulation S of the Securities Act;

 

(l)

“SEC” means the United States Securities and Exchange Commission;

 

(m)

“Securities Act” means the United States Securities Act of 1933, as amended;

 

(n)

“Securities Legislation” means the Securities Act, the Exchange Act, and such
other provincial, state or territorial securities legislation as may be
applicable, as now enacted or as the same may be amended and the applicable
rules, regulations, rulings, orders and forms made or promulgated under such
statutes and the published policies of the regulatory authorities administering
such statutes;

 

(o)

“Surge BC Transfer” means the transfer of the Surge BC Shares to the Purchasers
by Surge;

 

(p)

“Surge Transfer” means the transfer of the Surge Transferred Shares to Boehnke
by the Purchasers; and

 

(q)

“U.S. Person” has the meaning ascribed thereto in Regulation S of the Securities
Act.

1.2

Interpretation Not Affected by Headings, etc.

The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

1.3

Number, etc.

Unless the subject matter or context requires the contrary, words importing the
singular number only shall include the plural and vice versa; words importing
the use of any gender shall include all genders; and words importing persons
shall include natural persons, firms, trusts, partnerships and corporations.

1.4

Date for Any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day which is a Business Day.

1.5

Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject mater hereof and supersedes all prior agreements,
understandings, negotiations, and discussions, whether oral or written, between
the parties hereto with respect to the subject matter hereof. There are no
representations, warranties, covenants or conditions with respect to the subject
matter hereof except as contained herein.

ARTICLE 2

THE RESTRUCTURING

2.1

The Restructuring

Subject to the satisfaction or waiver of the conditions precedent contained in
Section 6.1 of this Agreement:

 

(a)

Big Sky will assign all right, title and interest of the Prospect to Subco;

 

(b)

Surge will prepare and file the Information Statement with the SEC and deliver
the Information Statement to the shareholders of Surge in accordance with Rule
14c-2 of the Exchange Act;

 

(c)

upon the 20th Business Day following the delivery of the Information Statement
to the shareholders of Surge, Surge will sell, assign and transfer the Surge BC
Shares to the Purchasers; and

 

(d)

the Purchasers will sell, assign and transfer the Surge Transferred Shares to
Boehnke as set out in Table I of Schedule C and cancel the Surge Cancelled
Shares as set out in Table II of Schedule C.

2.2

Share Transfers

 

(a)

In connection with the Surge BC Transfer and the Surge Transfer, each of Surge
and the Purchasers will transfer, sell and assign the shares as set out in and
required by this Agreement. All share certificates required to be transferred
pursuant to this Agreement will be delivered and duly executed and endorsed in
blank and if necessary medallion guaranteed (or accompanied by duly executed
stock powers duly endorsed in blank and if necessary medallion guaranteed), in
each case in proper form of transfer, and with all stock transfer and any
required documentary stamps affixed thereto and with appropriate

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

instructions to allow the transfer agent to prepare share certificates to
evidence the Surge BC Transfer and the Surge Transfer.

 

(b)

In connection with the Surge BC Transfer and the Surge Transfer, Surge, the
Purchasers and Boehnke shall execute such transfer and conveyancing instruments,
notarized deeds and other documents, in such forms as shall be reasonably
acceptable to the respective parties to effect the Surge BC Transfer and the
Surge Transfer.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of Surge, Subco and Big Sky

Each of Surge, Subco and Big Sky represents and warrants to the other parties as
follows and acknowledges that the other parties are relying upon such
representations and warranties in connection with the matters contemplated by
this Agreement:

 

(a)

it is duly incorporated and validly existing under the laws of its jurisdiction
of incorporation;

 

(b)

the execution and delivery of this Agreement by it, including all matters
contemplated hereby, have been authorized by all necessary corporate action and
it has the corporate power and authority to enter into and perform its
obligations under this Agreement;

 

(c)

it has duly executed and delivered this Agreement, and this Agreement is a valid
and binding agreement enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency and other laws affecting the enforcement of
creditors’ rights generally and to general principles of equity; and

 

(d)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby do not now and will not:

 

(i)

conflict with, or result in a breach of, or create a state of facts which after
notice or lapse of time or both results or may result in a breach of, any of the
terms, conditions or provisions of its constating documents or the constating
documents of any of its subsidiaries or any material agreement, instrument,
licence, permit, undertaking, commitment or understanding to which it or any of
its subsidiaries is a party or by which it is bound, or

 

(ii)

violate any provision of law or administrative regulation or any judicial or
administrative award, judgment or decree applicable and known to it (after due
inquiry), the breach of which would have a material adverse effect on it.

3.2

Representations and Warranties of Boehnke and the Purchasers

Each of Boehnke and each of the Purchasers represents and warrants to the other
parties and acknowledges that the other parties are relying upon such
representations and warranties in connection with the matters contemplated by
this Agreement that each party has the power and capacity and good and
sufficient right and authority to enter into this Agreement and to perform their
respective obligations on the terms and conditions herein set forth.

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

3.3

Additional Representations of Big Sky

In addition to the represents and warrants set out in Section 3.1, Big Sky
represents and warrants to the other parties as follows and acknowledges that
the other parties are relying upon such representations and warranties in
connection with the matters contemplated by this Agreement:

 

(a)

Big Sky is the legal and equitable owner of a 40% working interest in the
Prospect and, except as disclosed in the Prospect Agreement, the Prospect is
free and clear of, and from, all liens, security interests, charges and
encumbrances (each, an “Encumbrance”) and is not subject to any judgment, order
or decree entered in any lawsuit or proceeding;

 

(b)

neither the execution, delivery and performance of this Agreement, nor the
consummation of the Assignment, will conflict with, result in a violation of,
cause a default under (with or without notice, lapse of time or both) or give
rise to a right of termination, amendment, cancellation or acceleration of any
obligation contained in or the loss of any material benefit under, or result in
the creation of any Encumbrance upon the Prospect or other instrument, permit,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Prospect;

 

(c)

to the knowledge of Big Sky, there is no basis for and there is no action, suit,
judgment, claim, demand or proceeding outstanding or pending, or threatened
against or affecting the Prospect that, if adversely resolved or determined,
would have a material adverse effect on the Prospect (a “Material Adverse
Effect”) and there is no reasonable basis for any claim or action that, based
upon the likelihood of its being asserted and its success if asserted, would
have such a Material Adverse Effect;

 

(d)

to the knowledge of Big Sky, the legal and equitable holders of the interests in
the Prospect as set out in the Prospect Agreement hold all permits, licences,
consents and authorities issued by any government or governmental authority
which are necessary in connection with the holding of the interests in the
Prospect as set out in the Prospect Agreement;

 

(e)

there are no outstanding orders or directions relating to environmental matters
requiring any work, repairs, construction or capital expenditures with respect
to the Prospect and the conduct of the operations related thereto, and Big Sky
has not received any notice of same and is not aware of any basis on which any
such orders or direction could be made;

 

(f)

Big Sky’s interest in the Prospect is in compliance with, is not in default or
violation in any material respect under, and Big Sky has not been charged with
or received any notice at any time of any material violation of any statute,
law, ordinance, regulation, rule, decree or other applicable regulation in
connection with Big Sky’s interest in the Prospect;

 

(g)

to the knowledge of Big Sky, the legal and equitable holders of the interests in
the Prospect as set out in the Prospect Agreement have duly filed all reports
and returns required to be filed with governmental authorities and have obtained
all governmental permits and other governmental consents, except as may be
required after the execution of this Agreement and all of such permits and
consents are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the knowledge of Big Sky, threatened, and none of them will be
adversely affected by the entry into this Agreement or the consummation of the
Assignment;

 



 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(h)

to the knowledge of Big Sky, the legal and equitable holders of the interests in
the Prospect as set out in the Prospect Agreement have held the Prospect in
material compliance with all laws, rules, statutes, ordinances, orders and
regulations and Big Sky has not received any notice of any violation thereof,
nor is Big Sky aware of any valid basis therefore;

 

(i)

there is no adverse claim or challenge against or to the interests of or title
to any part of the Prospect and, to the knowledge of Big Sky, there is no basis
for such adverse claim or challenge which may affect the Prospect;

 

(j)

there are no actual or pending proceedings for, and Big Sky is unaware of any
basis for, the institution of any proceedings leading to the placing of Big Sky
in bankruptcy or subject to any other laws governing the affairs of insolvent
parties; and

 

(k)

no filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation of the Assignment
contemplated by this Agreement or to enable Subco to acquire the Assignment of
the Prospect in accordance with the terms of this Agreement.

3.4

Additional Representations of the Purchasers

In addition to the represents and warrants set out in Section 3.1, each of the
Purchasers represents and warrants to the other parties as follows and
acknowledges that the other parties are relying upon such representations and
warranties in connection with the matters contemplated by this Agreement:

 

(a)

the Purchasers are the registered and beneficial owner of the Surge Transferred
Shares and the Surge Cancelled Shares (collectively, the “Surge Shares”);

 

(b)

the Surge Shares are validly issued and outstanding as fully paid and
non-assessable in the capital of Surge and are free and clear of all liens,
charges and encumbrances;

 

(c)

no person, firm, corporation or entity of any kind has or will have any
agreement or option or any right capable at any time of becoming an agreement
to:

 

(i)

purchase or otherwise acquire the Surge Shares,

 

(ii)

require the Purchasers to sell, transfer, assign, pledge, charge, mortgage or in
any other way dispose of or encumber any of the Surge Shares other than under
this Agreement, and

 

(iii)

neither the making of this Agreement, the completion of the transactions
contemplated by it, nor the performance of or compliance with its terms will
result in the creation or imposition of any lien, claim, charge, encumbrance or
restriction of any nature in favour of a third party upon or against the Surge
Shares or the violation of any law or regulation, any municipal bylaw or
ordinance or any order or decree of any court or tribunal to which Surge is
subject which could prevent the due and valid transfer of the Surge Shares as
provided in this Agreement.

 



 


--------------------------------------------------------------------------------



 

- 8 -

 

 

3.5

Additional Representations and Warranties of Boehnke

In addition to the represents and warrants set out in Section 3.1, Boehnke
represents and warrants to the other parties as follows and acknowledges that
the other parties are relying upon such representations and warranties in
connection with the matters contemplated by this Agreement that Boehnke:

 

(a)

is not a U.S. Person and is not acquiring the Surge Transferred Shares for the
account or benefit of, directly or indirectly, any U.S. Person;

 

(b)

is outside the United States when receiving and executing this Agreement;

 

(c)

understands that the Surge Transferred Shares have not been registered under the
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons, except in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with any applicable securities laws;

 

(d)

understands and agrees that offers and sales of any of the Surge Transferred
Shares prior to the expiration of a period of one year after the date of
transfer of the Surge Transferred Shares (the “Distribution Compliance Period”)
shall only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the Securities Act or
an exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the Securities Act or an exemption therefrom and in each case only
in accordance with all applicable securities laws;

 

(e)

understands and agrees that the Surge Transferred Shares may not be offered or
sold to a U.S. Person or for the account or benefit of a U.S. Person (other than
a distributor) prior to the end of the Distribution Compliance Period;

 

(f)

understands and agrees not to engage in any hedging transactions involving the
Surge Transferred Shares prior to the end of the Distribution Compliance Period
unless such transactions are in compliance with the provisions of the Securities
Act;

 

(g)

is acquiring the Surge Transferred Shares as principal for investment only and
not with a view to resale or distribution and, in particular, Boehnke has no
intention to distribute either directly or indirectly any of the Surge
Transferred Shares in the United States or to U.S. Persons;

 

(h)

understands and agrees that Surge will refuse to register any transfer of the
Surge Transferred Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act; and

 

(i)

acknowledges that Boehnke has not acquired the Surge Transferred Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S) in the United States in respect of any of the Surge
Transferred Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the

 



 


--------------------------------------------------------------------------------



 

- 9 -

 

 

Surge Transferred Shares; provided, however, that Boehnke may sell or otherwise
dispose of any of the Surge Transferred Shares pursuant to registration of any
of the Surge Transferred Shares pursuant to the Securities Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein.

3.6

Additional Representations and Warranties of Surge

In addition to the represents and warrants set out in Section 3.1, Surge
represents and warrants to the other parties as follows and acknowledges that
the other parties are relying upon such representations and warranties in
connection with the matters contemplated by this Agreement:

 

(a)

Surge is the registered and beneficial owner of the Surge BC Shares;

 

(b)

the Surge BC Shares are validly issued and outstanding as fully paid and
non-assessable in the capital of Surge BC and are free and clear of all liens,
charges and encumbrances;

 

(c)

no person, firm, corporation or entity of any kind has or will have any
agreement or option or any right capable at any time of becoming an agreement
to:

 

(i)

purchase or otherwise acquire the Surge BC Shares,

 

(ii)

require Surge to sell, transfer, assign, pledge, charge, mortgage or in any
other way dispose of or encumber any of the Surge BC Shares other than under
this Agreement, and

 

(iii)

neither the making of this Agreement, the completion of the transactions
contemplated by it, nor the performance of or compliance with its terms will
result in the creation or imposition of any lien, claim, charge, encumbrance or
restriction of any nature in favour of a third party upon or against the Surge
BC Shares or the violation of any law or regulation, any municipal bylaw or
ordinance or any order or decree of any court or tribunal to which Surge is
subject which could prevent the due and valid transfer of the Surge BC Shares as
provided in this Agreement.

ARTICLE 4

LEGENDING AND REGISTRATION

4.1

Legending and Registration of Surge Transferred Shares

 

(a)

Boehnke hereby acknowledges that a legend may be placed on the certificates
representing the Surge Transferred Shares to the effect that the Surge
Transferred Shares represented by such certificate are subject to a hold period
and may not be traded until the expiry of such hold period except as permitted
by the Securities Legislation.

 

(b)

Boehnke hereby acknowledges and agrees to Surge making a notation on its records
or giving instructions to the registrar and transfer agent of Surge in order to
implement the restrictions on transfer set forth and described in this
Agreement.

 



 


--------------------------------------------------------------------------------



 

- 10 -

 

 

ARTICLE 5

COVENANTS

5.1

Mutual Covenants

Except as contemplated in this Agreement, each of the parties hereto agrees,
except with the prior written agreement of the other parties, that:

 

(a)

on the Closing Date, it will execute and deliver all documents necessary to
complete the Restructuring as set out in Section 2.1 of this Agreement, subject
to the satisfaction or waiver of the conditions in Section 6.1 of this
Agreement;

 

(b)

it will use all reasonable commercial efforts to satisfy (or cause the
satisfaction of) the conditions precedent to its obligations hereunder and to
take, or cause to be taken, all other action and to do, or cause to be done, all
other things necessary, proper or advisable under applicable laws and
regulations to complete the Restructuring;

 

(c)

upon the execution of this Agreement, it will co-operate with the other parties
in good faith in order to ensure the timely completion of the Restructuring;

 

(d)

it will use all reasonable commercial efforts to co-operate with each other in
connection with the performance by the other parties of their obligations under
this Agreement;

 

(e)

prior to the Closing Date, it will not enter into any transaction or perform any
act which might interfere with or be inconsistent with the successful completion
of the Restructuring or which would render inaccurate any of its representations
and warranties set forth herein if such representations and warranties were made
at a date subsequent to such transaction or act and all references to the date
hereof were references to such later date; and

 

(f)

it will not take or fail to take any action within its control which would
result in a condition precedent to the Restructuring not being satisfied.

5.2

Co-operation, Consents and Approvals

Each party will co-operate and use their respective reasonable commercial
efforts to obtain all authorizations, waivers, exemptions, consents, orders and
other approvals from applicable courts, governmental or regulatory agencies,
boards, commissions or other authorities, shareholders and third parties as are
necessary for the consummation of the transactions contemplated by the
Restructuring.

5.3

Public Announcements

No news release or other public announcement concerning the proposed
transactions contemplated by this Agreement will be made by any party hereto
without the prior consent of the other parties, such consent not to be
unreasonably withheld; provided, however, that any party may without such
consent make such disclosure as may be required by any stock exchange on which
its securities are listed or by any Securities Legislation or any regulatory
authority having jurisdiction over such party and, if such disclosure is
required, the party making the disclosure will use reasonable efforts to give
prior oral or written notice to the other party and an opportunity to allow the
other party to comment on the disclosure.

 



 


--------------------------------------------------------------------------------



 

- 11 -

 

 

5.4

Material Changes

Each party will advise the other party orally and in writing of any material
change with respect to it promptly after it has occurred and will promptly send
to the other a copy of any press release or material change report filed by it
with securities regulatory authorities.

5.5

Notification

Each party will promptly notify the other if any of the representations and
warranties made by it in this Agreement ceases to be true, accurate and complete
in any material respect and of any failure to comply in any material respect
with any of its obligations hereunder.

5.6

Confidential Information

Each of the parties confirms and acknowledges that it has been provided, in
connection with the review of the proposed transactions among them and the
preparation of materials required to implement those transactions which have
culminated in the parties entering into this Agreement (the “Intended
Purposes”), certain confidential information concerning the affairs of the
disclosing party (the “Disclosing Party”) in written, electronic, spoken or
other form in presentations, discussions, tours or other means including direct
disclosure and disclosure by way of authorized agents, representatives and
consultants (which disclosed information together with all third party reports
to any party based in whole or in part on such disclosed information is herein
referred to as the “Confidential Information”). Each party acknowledges that the
Confidential Information is the property of the Disclosing Party, is
confidential and material to the interests, business and affairs of the
Disclosing Party and includes information that has not been generally disclosed
to the public and that disclosure thereof, other than as contemplated herein,
would cause irreparable harm to the Disclosing Party and its shareholders.
Accordingly, each party will maintain the confidentiality of the Confidential
Information and will not disclose the Confidential Information to any person
except as part of the Intended Purposes or except as required by applicable law
or legal process, in which latter case such party shall provide the Disclosing
Party with prompt notice of such requirement to allow the Disclosing Party to
seek an appropriate protective order or other remedy. Each of the parties
acknowledges and agrees that any Disclosing Party and its shareholders would be
irreparably damaged and that compensation by damages alone would be insufficient
if any provision of this Section 5.6 is not performed by any of the other
parties in accordance with its terms. Accordingly, the Disclosing Party will be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Section 5.6 and may specifically enforce such provisions by an action
instituted in a court having jurisdiction and the party in breach of such
provisions will be deemed to have waived defences to such an action. These
specific remedies are in addition to any other remedy to which a Disclosing
Party may be entitled at law or in equity.

ARTICLE 6

CONDITIONS

6.1

Mutual Conditions Precedent

The obligations of each of the parties to this Agreement to complete the
Restructuring are subject to the fulfilment or mutual waiver by each of the
parties hereto of the following conditions:

 

(a)

the Restructuring and this Agreement shall have been approved by the board of
directors of Surge, Subco and Big Sky;

 



 


--------------------------------------------------------------------------------



 

- 12 -

 

 

 

(b)

the sale of the Surge BC Shares from Surge to the Purchasers shall have been
approved by the shareholders of Surge in accordance with the laws of the State
of Nevada and the rules and regulations of the SEC;

 

(c)

each party shall have performed each covenant or obligation to be performed by
it hereunder in favour of the other parties, except that the parties hereto
acknowledge that the covenant to prepare, file and deliver the Information
Statement in accordance with Section 2.1(b) and (c) and the corresponding
transfer of the Surge BC Shares shall not be considered a condition precedent to
Closing and will be effected by Surge after the Closing Date in accordance with
Rule 14c-2 of the Exchange Act;

 

(d)

the representations and warranties of each party set out in this Agreement shall
be true and correct on and as of the date of this Agreement;

 

(e)

no order or decree of any domestic or foreign court, tribunal, governmental
agency or other regulatory authority or administrative agency, board or
commission, and no law, regulation, policy, directive or order shall have been
enacted, promulgated, made, issued or applied to cease trade, enjoin, prohibit
or impose material limitations on, the Restructuring or the transactions
contemplated thereby;

 

(f)

there shall not exist any prohibition at law against the completion of the
Restructuring; and

 

(g)

this Agreement shall not have been terminated pursuant to the provisions hereof.

6.2

Satisfaction of Conditions

The conditions set out in Sections 6.1 hereof shall be conclusively deemed to
have been satisfied, waived or released when the Restructuring is complete.

ARTICLE 7

CLOSING

7.1

Closing

The Closing shall take place on the Closing Date at the offices of the lawyers
for Surge or at such other location as agreed to by the parties. Notwithstanding
the location of the Closing, each party agrees that the Closing may be completed
by the exchange of undertakings between the respective legal counsel, provided
such undertakings are satisfactory to each party’s respective legal counsel.

ARTICLE 8

TERMINATION AND AMENDMENT

8.1

Termination

This Agreement may be terminated at any time prior to the Closing Date by the
mutual written agreement of the parties hereto.

 



 


--------------------------------------------------------------------------------



 

- 13 -

 

 

8.2

Amendment

Subject as hereinafter provided, this Agreement may, at any time and from time
to time, be amended by written agreement by all of the parties hereto (or, in
the case of a waiver, by written instrument of the party giving the waiver).
Without limiting the generality of the foregoing, any such amendment may:

 

(a)

change the time for performance of any of the obligations or acts of the parties
hereto;

 

(b)

waive any inaccuracies or modify any representation or warranty contained herein
or in any document to be delivered pursuant hereto; or

 

(c)

waive compliance with or modify any of the covenants herein contained or waive
or modify performance of any of the obligations of the parties hereto.

Notwithstanding the foregoing, the terms of this Agreement shall not be amended
in a manner prejudicial to any of the parties hereto without the approval of all
of the parties.

ARTICLE 9

GENERAL PROVISIONS

9.1

Notices

All notices and other communications hereunder shall be in writing and shall be
delivered by hand to the parties at the following addresses or sent by telecopy
at the following telecopier numbers or at such other addresses or telecopier
numbers as shall be specified by the parties by like notice:

 

(a)

if to Surge, Subco, Big Sky or Boehnke:

307-1178 Hamilton Street

Vancouver, British Columbia

Canada V6B 2S2

Attention: Eric Boehnke

Fax: 604-484-2403

 

(b)

if to the Purchasers:

205-340 Linden Avenue

Victoria, British Columbia

Canada V8V 4E9

Attention: Troy Mutter

Fax:                                 

The date of receipt of any such notice shall be deemed to be the date of
delivery thereof or, in the case of notice sent by telecopy, the date of
successful transmission thereof (unless transmission is received after normal
business hours, in which case the date of receipt shall be deemed to be the next
Business Day).

 



 


--------------------------------------------------------------------------------



 

- 14 -

 

 

9.2

Survival of Representations and Warranties

The respective representations, warranties and covenants contained herein shall
expire with, and be terminated and extinguished upon, completion of the
Restructuring except for the provisions of Section 5.6 which shall survive as
continuing covenants following the completion of the Restructuring.

9.3

Applicable Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of British Columbia and the federal laws of Canada applicable
therein and shall be treated in all respects as a British Columbia contract.

9.4

Binding Effect and Assignment

This Agreement and all the provisions hereof shall be binding upon and enure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights hereunder or under the
Restructuring shall be assigned by any of the parties hereto without the prior
written consent of the other parties hereto.

9.5

Time of Essence

Time shall be of the essence of this Agreement.

9.6

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and each signed copy sent by electronic facsimile transmission shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.

9.7

Further Assurances

Each party shall make, do and execute, or cause to be made, done and executed
all such further acts, deeds, agreements, transfers, assurances, instruments or
documents as may be reasonably required in order to implement this Agreement.

IN WITNESS WHEREOF each of the parties hereto has executed this Agreement as of
the date first written above.

SURGE ENTERPRISES, INC.

 

 

Per:

/s/ Eric Boehnke

 

Authorized Signatory

SOUTHERN STAR OPERATING INC.

 

 

Per:

/s/ Eric Boehnke

 

Authorized Signatory

 

 



 


--------------------------------------------------------------------------------



 

- 15 -

 

 

BIG SKY MANAGEMENT, LTD.

 

 

 

Per:

/s/ Eric Boehnke

 

 

Authorized Signatory

WITNESSED BY:

                                                                               
Name
                                                                               
Address
                                                                               

                                                                               
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Eric Boehnke
ERIC BOEHNKE

 

 

WITNESSED BY:

                                                                               
Name
                                                                               
Address
                                                                               

                                                                               
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Troy Mutter
TROY MUTTER

 

WITNESSED BY:

                                                                               
Name
                                                                               
Address
                                                                               

                                                                               
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Frank Hollmann
FRANK HOLLMANN

 

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

PROSPECT ACQUISITION AGREEMENT

 

THIS PROSPECT ACQUISITION AGREEMENT (this “Agreement”) is made and entered into
this 10th day of October, 2006, by and between Dynamic Resources Corporation
(“Seller”) and Big Sky Management, Ltd. (“Buyer”).

 

Background

 

A.           Seller hereby represents and warrants that (i) it is the beneficial
owner of and has the absolute and unrestricted right to cause record holder to
convey as hereinafter set forth forty percent (40%) of the working interest in
and under certain oil and gas leases covering the minerals underlying lands in
Bossier Parish and Caddo Parish, Louisiana, commonly known as the D Duck
Prospect (the “Prospect”) and as further described in that certain letter
agreement of February 12, 2006, by and among Sierra Pine Resources
International, Seller and Tyner Texas Operating Company the “DRC/TTOC Letter”
and

 

B.            Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, fifty percent (50%) of Seller’s interest in the Prospect on the
terms and conditions set forth in this Agreement.

 

Terms and Conditions

In consideration of the mutual benefits to be derived from this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

1.            Purchase and Sale. Seller hereby sells to Buyer, and Buyer hereby
purchases from Seller, for the consideration set forth in Section 2 of this
Agreement, fifty percent (50%) of all of Seller’s right, title and interests in
and to the Prospect, including fifty percent (50%) of Seller’s interest in the
oil, gas and mineral leasehold estates described in Annex “A” attached hereto
(the “Leasehold Interests”), fifty percent (50%) of all overriding royalty
interests and all other interests in the Leasehold Interests, and fifty percent
(50%) of all rights and interests of Seller in and to those instruments and
agreements under which Seller's interests in the Leasehold Interests arise,
prospect agreements and joint operating agreements, and all other agreements and
contractual rights, easements, rights-of-way, servitudes, and other estates to
the extent relating to the Leasehold Interests (collectively, the “Prospect
Interests”). The Prospect Interests were taken in the name of, and are held by,
Meagher Oil and Gas, Inc. (“Meagher”) for the benefit of Seller.

 

2.            Purchase Consideration. As consideration for the Prospect
Interests, Buyer shall (i) pay to Seller upon on or before October 31, 2006, in
immediately available funds the sum of Two Hundred Forty-one Thousand Seven
Hundred Fifty and 02/100 Dollars (241,750.02), which represents the monies owed
by Seller to the generator of the Prospect relating to the acquisition of the
Leasehold Interests, less the amount of money received by Seller from Ramshorn
Investments, Inc. and/or its affiliates for its shares of the costs relating to
the acquisition of the Leasehold Interests (such sum so calculated being
hereinafter referred to as the “Lease Acquisition Costs”), (ii) pay upon demand
in accordance with customary practice in the oil and gas industry to the
designated operator of the Prospect (the “Prospect Operator”) under the
Operating Agreement (as such term is defined in Section 5 hereof) or such third
parties as the Prospect Operator may direct one hundred percent (100%) of
Seller’s share, after the

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

assignment of the Prospect Interests as contemplated by this Agreement is
effectuated, of the drilling and completion costs (which shall not include the
costs referred to in item (iii) of this Section 2)on the initial two (2) wells
drilled on the Prospect up to a maximum of $400,000 per well; and (iii) pay upon
demand by the Prospect Operator or such third party as the Prospect Operator may
direct forty percent (40%) of the costs of runsheets, drill site title opinions
and curative work with respect to the initial two wells drilled on the Prospect.

 

3.            Continuing Obligations. Except as provided in Section 2 above,
Buyer and Seller shall each be responsible for its proportionate share of all
costs and expenses relating to the Prospect and the wells drilled and completed
on the Prospect, including, without limitation, all costs and expenses relating
to acquisition of additional leasehold interests. In that regard, Buyer
acknowledges that it is aware of the penalties set forth in the DRC/TTOC Letter
involving payments of invoices and agrees to timely make such payments. In the
unlikely event that Seller or Buyer (a “Defaulting Party”) finds itself unable
to pay it share of the costs associated with the Prospect, it shall promptly
notify the other party hereto (the “Non-Defaulting Party”) of such inability so
that the No-Defaulting Party can make the necessary payments to prevent
Defaulting from losing its interest under the DRC/TTOC Letter, with the effect
that upon making the necessary payments the Non-Defaulting Party shall own the
Defaulting Party’s interest in the Prospect and the Defaulting Party shall
promptly assign such interest to the Non-Defaulting Party.

 

4.            Transfer of Prospect Interests. Concurrently with the receipt by
Seller from Buyer of the payment of the Lease Acquisition Costs, Seller shall
cause Meagher to deliver to Buyer an Assignment of Partial Interest in Oil and
Gas Leases in the form and substance to Buyer and its legal counsel conveying to
Buyer all of the Prospect Interests. In addition and at the same time, Seller
shall assign to Buyer all of its rights to acquire additional acreage in the
area of mutual interest relating to the Prospect outside of Sections
7,8,17,18,19,20 and 30, T19N-R13W, Bossier and Caddo Parish Louisiana.

 

5.            Standstill. Seller agrees that it will not convey or encumber any
part of the Prospect Interests between the date of execution of this Agreement
and payment by Buyer to Seller of the Leasehold Acquisition Costs as provided in
Section 2 hereof.

 

6.            Operating Agreement. Buyer agrees to execute and become bound by
that certain Operating Agreement on A.A.P.L. Form 610 – 1982 Model Form
Operating Agreement dated March 1, 2006 designating Tyner Texas Operating
Company as the Prospect Operator (the “Operating Agreement”); provided, however,
that if in the opinion, reasonably exercised, of Buyer Tyner Texas Operating
Company is not satisfactorily performing its duties as Prospect Operator, Seller
shall join with Buyer in removing the Tyner Texas Operating Company and
replacing it with a satisfactory Prospect Operator.

 

7.            Representations and Warranties of Seller. As inducement to Buyer
to Seller to enter into this Agreement, Seller represents and warrants that the
representations in the “Background” provisions of this Agreement are true and
accurate as of the date hereof and are a material part of this Agreement; that
the only type that it owns in the Prospect is a working interest in the
Leasehold Interests; that the Prospect Interests are free and clear of any liens
or other encumbrances; that concurrently with the receipt by Seller from Buyer
of the payment of the Lease Acquisition Costs, it will convey good and
marketable title to the Prospect Interests to Buyer; and that it will warrant
such title to Buyer by and through Seller but not otherwise. The representations
and warranties of Seller in this Agreement shall survive the execution of this
Agreement indefinitely.

 

8.            Further Assurances. The Parties hereto agree to furnish upon
request to each other such further information, to execute and deliver to each
other such other documents, including the documents attached as annexes to this
Agreement; and to do such other acts and things, all as the other party hereto
may at any time reasonably request for the purpose of carrying out the intent of
this Agreement.

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

9.            Relationship of the Parties. It is the purpose and intention of
the parties hereto that the legal relationship arising between them out of any
joint ownership which they may hold in all or any portion of the Leases shall be
that of tenants in common. It is not the purpose or intention of this Agreement
to create, and this Agreement shall never be construed as creating, a joint
venture, mining partnership or other relationship whereby any party hereto may
be held responsible for the acts of either omission or commission of any other
party hereto.

 

10.         Governing Law. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.

 

11.          Injunctive Relief. The parties hereto acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement, and shall be entitled to enforce specifically the provisions of this
Agreement, in any court of the United States or any state thereof having
jurisdiction, in addition to any other remedy to which the parties may be
entitled under this Agreement or at law or in equity.

 

12.          Entire Agreement. This Agreement, together with the Schedules,
Exhibits, Annexes, Ancillary Documents and other writings referred to herein or
delivered pursuant hereto, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. Each party to this Agreement acknowledges
that no representations, inducements, or agreements, oral or otherwise have been
made by any party, or anyone acting on behalf of any party, which are not
embodied herein or in the Annexes hereto, and no other agreement, statement or
promise not contained in this Agreement or in the Annexes hereto shall be
binding. The parties hereto have had the opportunity to consult with their
respective attorneys concerning the meaning and the import of this Agreement and
the Annexes hereto and each has read this Agreement and the Annexes hereto, as
signified by such party’s signature below, and are executing the same for the
purposes and consideration herein expressed.

 

13.          Binding Effect; Assignment; No Third Party Benefit. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, personal representatives and assigns. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
person other than Seller and Buyer any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.

 

14.          Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by Applicable Law.

 

15.          Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

 

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

16.          Counterparts. This Agreement may be executed by the parties hereto
in any number of counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same agreement. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all, the parties hereto.

 

17.         Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

18.          References. All references in this Agreement to Articles, Sections
and other subdivisions refer to the Articles, Sections and other subdivision of
this Agreement unless expressly provided otherwise. The words “this Agreement”,
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. Whenever the words “include”, “includes” and “including” are used in
this Agreement, such words shall be deemed to be followed by the words “without
limitation”. Each reference herein to a Schedule or Exhibit refers to the item
identified separately in writing by the parties hereto as the described Schedule
or Exhibit to this Agreement. All Schedules, Annexes and Exhibits are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.

 

19.          United States Dollars. Unless expressly indicated otherwise, all
dollar amounts in this Agreement and the Schedules and Exhibits hereto are
expressed in United States dollars

 

20.         Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. Buyer
has advised Seller that it intends to transfer this Agreement and all rights and
obligations under this Agreement to another entity, and Seller consents to this
assignment and agrees that the assignee will be substituted for Buyer for all
purposes under this Agreement at the time such assignment is made.

 

20.          Expenses. Except as otherwise provided herein, each party shall be
solely responsible for all expenses incurred by it in connection with this
transaction (including, without limitation, fees and expenses of its own counsel
and consultants).

 

21.          Attachments. All Annexes attached hereto are hereby made a part of
this Agreement and incorporated herein by this reference.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

Signatures

 

To evidence the binding effect of the foregoing terms and condition, the parties
have caused their respective duly authorized representative to execute and
deliver this Agreement on the date first above written.

 

Seller:

 

DYNAMIC RESOURCES CORPORATION

By: /s/ Robert Fedun

Robert Fedun

President

 

Buyer:

BIG SKY MANAGEMENT, LTD.

 

By: /s/ Eric Boehnke

Eric Boehnke

President

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

ANNEX “A”

TO

PROSPECT SALE AGREEMENT

 

Leasehold Interests

 

Annex A sets out the identities of the 76 lessors who have assigned their
respective land and royalty interests to Meagher Oil & Gas Properties, Inc. on
the respective dates as set out in Annex A.

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

Purchase of Surge BC Shares by the Purchasers from Surge

Name of Purchaser

Number of Surge BC Shares to be Purchased from Surge at Closing

Troy Mutter

All of the issued and outstanding shares of common stock

Frank Hollmann

Nil

 

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE C

TABLE I

Number of Surge Transferred Shares to be transferred from the Purchasers to
Boehnke at Closing:

Name of Transferor

Name of Transferee

Number of Surge Transferred Shares to be Transferred at Closing

Troy Mutter

Eric Boehnke

583,784

Frank Hollmann

Eric Boehnke

216,216

TABLE II

Number of Surge Cancelled Shares to be cancelled by the Purchasers at the
Closing:

Name of
Shareholder of Surge

Number of Surge Cancelled Shares
to be Cancelled at Closing

Troy Mutter

3,466,216

Frank Hollmann

1,283,784

 

 

 



 

 

 